DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Status of Claims
Applicant’s cancellation of claim 21  in the reply filed on 04/29/2021 is acknowledged.
Applicant’s amendment of claims 1 – 5, 8, 10, 13-18, 20, and 22 in the reply filed on 04/29/2021 is acknowledged.
Claims 1-20 and 22 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Goossen, US 5,975,408 taken with Liu et al., US 2011/0049705 discloses all limitations of claim 1 except for that “the flip chip package further comprises: a second passivation layer overlying the topmost metal layer, wherein the stress buffering layer overlies the second passivation layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 13, Goossen taken with Tan et al., US 2005/0077624 discloses all limitations of claim 13 except for that “the flip chip package further comprises: a second passivation layer overlying the topmost metal layer, wherein the stress buffering layer overlies the second passivation layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 20, Goossen taken with Liu discloses all limitations of claim 20 except for that “a second passivation layer overlying the topmost metal layer, wherein the stress buffering layer overlies the second passivation layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893